Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2015

                                      No. 04-15-00174-CV

                               EX PARTE Juan Jose GARCIA,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,044
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed with this court on July 10, 2015. This court granted
Appellant’s first motion for extension of time to file its brief until August 10, 2015. On the due
date, Appellant filed a second motion for extension of time to file its brief until September 10,
2015, for a total extension of sixty-two days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than September 10, 2015. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file his brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court